Case 2:20-cv-11469-VAR-DRG ECF No. 12, PageID.43 Filed 01/04/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


DANIEL CRANMORE,

             Plaintiff,                  CASE NO. 20-cv-11469

v.                                       HONORABLE VICTORIA A. ROBERTS

DEPUTY SHADIS,
DEPUTY MARTIN, and
DEPUTY SHACKLEFORD,

          Defendants.
____________________________________/

           ORDER DENYING PLAINTIFF’S REQUEST FOR
        APPOINTMENT OF COUNSEL AND A FORM (ECF No. 11)

      This matter came before the Court on Plaintiff Daniel Cranmore’s pro se civil

rights complaint. Plaintiff argued in his complaint that the Jackson County deputy

sheriffs named as defendants violated his rights under the Fourth and Eighth

Amendments to the United States Constitution and that the defendants’ conduct

caused irreparable injuries, including heart problems, flashbacks, PTSD, and

constant pain throughout his body. He sought money damages for medical costs,

pain, and suffering.

      On September 21, 2020, the Court summarily dismissed the complaint under

28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) for failure to state a claim. The Court

pointed out that Plaintiff sued the defendants in their official capacities for money
Case 2:20-cv-11469-VAR-DRG ECF No. 12, PageID.44 Filed 01/04/21 Page 2 of 2




damages, that a suit against government officials in their official capacities is a suit

against the entity they represent, and that Plaintiff failed to show that an

unconstitutional county policy or custom caused his injuries.

      Now       before     the     Court       is   Plaintiff’s    request     for    a

“SCAO form for a court appointed attorney.” (ECF No. 11, PageID.41.) Plaintiff

states that he is in prison and that he has no income or ability to pay for an attorney.

      This case is closed, and there are no pending matters in the case, other than

Plaintiff’s current request. Further, although a district court may appoint counsel for

an indigent civil litigant, 28 U.S.C. § 1915(e)(1); Lavado v. Keohane, 992 F.2d 601,

604 (6th Cir. 1993), there is no constitutional right to appointment of counsel in a

civil proceeding, Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003). Appointment

of counsel in a civil case is justified only in exceptional circumstances. Lanier, 332

F.3d at 1006.

      There are no exceptional circumstances justifying appointment of counsel in

this case, and Plaintiff’s request for counsel is moot. The Court, therefore, denies

Plaintiff’s request for appointment of counsel and a form for requesting counsel.

      IT IS SO ORDERED.

                                        s/ Victoria A. Roberts
                                        VICTORIA A. ROBERTS
Dated: 1/4/2021                         United States District Judge




                                           2
